DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 19 January 2021 of the application 16/287,398, including amendments to the claims, cancellation of claim 10, and addition of claims 21-23, is acknowledged.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al., U. S. Patent Application Publication 2006/0287152.

	Bishop et al. discloses an operative transmission component 20 for transferring torque.
	A body 30 is rotatable about a longitudinal axis ([0018] “hub 30, supported on the stator 14 for rotation”).
	A plurality of engagement features 32, best shown in figure 3, extend from a first end of the body 30 along the longitudinal axis.  Each of the plurality of engagement features includes a radial exterior surface, a radial interior surface opposite and non-intersecting with the radial exterior surface and positioned radially between the radial exterior surface and the longitudinal axis, and a beveled surface intersecting the radial interior surface (bevels best shown in figures 2 and 3).
	The first end of the body includes a plurality of scalloped recesses, the portions between the teeth of spline 36, alternating with the plurality of engagement features 32, each of the plurality of scalloped recesses extending axially away from the plurality of engagement features along the longitudinal axis (the engagement features 32 extending from an end of the body 30 outwardly away from the body 30, and the scalloped recesses extending from the end of the body 30 inwardly toward the body).
(claim 16)


(claim 17)

	Each of the plurality of engagement features 32 includes a recess, each of the respective recesses configured to receive a portion of an annular retainer 38.
(claim 18)

	The radial interior surface of each of the plurality of engagement features 32 includes the recess, the recess positioned longitudinally from the beveled surface along the longitudinal axis, best shown in figure 2 as the slender bit of surface between the beveled surface and the retainer 38.
(claim 19)

Allowable Subject Matter

Claims 1-9, 11-15, and 21-23 allowed, with claims 1, 21, and 22 being previously objected to claims properly incorporated into independent claims (reasons for allowance of claim 13 were given in the Office Action of 16 October 2020).

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Remarks

Applicant's remarks filed 19 January 2021 have been fully considered and are persuasive regarding claims 1, 21, and 22, but they are not persuasive regarding claim 16. As discussed above in the rejection of claims 16-19, Bishop et al. shows scalloped recesses between the engagement features of the body of the operative transmission component.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659